IN THE SUPREME COURT OF IOWA
                                  No. 18–1911

                           Filed March 6, 2020


ADNAN SAHINOVIC,

      Appellant,

vs.

STATE OF IOWA,

      Appellee.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Samantha J.

Gronewald, Judge.



      An inmate seeks further review of the court of appeals’ affirmance of

the denial of his application for postconviction relief. AFFIRMED.



      Alexander Smith and Benjamin D. Bergmann of Parrish Kruidenier
Dunn Boles Gribble Gentry Brown & Bergmann L.L.P., Des Moines, for

appellant.



      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.
Sahinovic v. State, #83/18–1911          2                3/5/2020 4:15:56 PM

MANSFIELD, Justice.

       Iowa Code section 822.3 generally allows a defendant “three years

from the date the conviction or decision is final or, in the event of an

appeal, from the date the writ of procedendo is issued” to bring an action

for postconviction relief.        The question we must answer is whether a

defendant who wishes to challenge his or her underlying conviction gets

the benefit of a new three-year, postconviction-relief deadline when that

defendant is resentenced. We conclude the defendant does not. If the

conviction itself remained final, then section 822.3’s time clock does not

restart as to challenges to that conviction.      Accordingly, we affirm the

judgment of the district court and the decision of the court of appeals.

       I. Facts and Procedural Background.

       On July 5, 2011, Adnan Sahinovic pled guilty to second-degree

robbery, a class “C” felony, and forgery, an aggravated misdemeanor. He

was sentenced that day to concurrent terms of ten and two years for these

offenses. Pursuant to Iowa Code section 902.12, Sahinovic was required

to serve seven-tenths of his ten-year sentence on the robbery conviction

before being eligible for parole.

       Approximately two and a half years later, on January 29, 2014,

Sahinovic moved for correction of an illegal sentence, alleging that his

mandatory minimum sentence for robbery was illegal because he had been

seventeen years old at the time he committed his crimes. See State v. Lyle,

854 N.W.2d 378, 404 (Iowa 2014). On October 6, Sahinovic retained new

counsel, who moved to recast his motion to correct illegal sentence as a

petition for postconviction relief. The proposed petition sought to assert

the additional argument that Sahinovic’s guilty plea counsel had failed to
Sahinovic v. State, #83/18–1911                   3            3/5/2020 4:15:56 PM

advise him of adverse immigration consequences. 1                  See Padilla v.

Kentucky, 559 U.S. 356, 374, 130 S. Ct. 1473, 1486 (2010). Thus, the

proposed petition would have challenged both Sahinovic’s guilty plea and

his mandatory minimum sentence.

          The district court           denied Sahinovic’s motion to recast on

December 1. The court concluded,

                 The defendant may pursue post-conviction relief at any
          time he otherwise has a right to and may raise any issues he
          otherwise has the right to raise in such a proceeding.
          However, he cannot “recast” his pro se motion [to correct an
          illegal sentence] “as a petition for post-conviction relief.” . . .
          Again, the defendant must, if he chooses, initiate and pursue
          post-conviction relief in a separate case.

          On April 27, 2015, the court granted Sahinovic’s motion to correct

his illegal sentence. The court noted that Sahinovic’s victim had been

“dragged and pulled underneath defendant’s moving truck as she tried to

escape” and “was lucky to escape serious injury or death.”               Also, the

defendant had “a prior juvenile court history for trafficking stolen

weapons.”        However, the court took note of Sahinovic’s alcoholic and
abusive father, who had since been deported and had passed away. Most

importantly, the court observed Sahinovic had been “a model inmate while

in prison,” having been steadily employed and residing in the honor unit.

Accordingly, the court resentenced Sahinovic to ten years in prison with

immediate parole eligibility. At the same time, the court reiterated that it

would not consider in that proceeding a challenge to Sahinovic’s plea.

          On August 12, Sahinovic filed the present petition for postconviction

relief.     Proceedings were stayed while Sahinovic appealed the district

court’s refusal to consider his guilty plea challenge as part of his earlier

motion to correct an illegal sentence. On April 27, 2016, the court of

          1Sahinovic   is a citizen of Croatia.
Sahinovic v. State, #83/18–1911        4                  3/5/2020 4:15:56 PM

appeals affirmed the ruling on the illegal sentence motion, and procedendo

issued on June 22.         The district court’s stay of postconviction-relief

proceedings was lifted.

       The State then moved for summary judgment in the postconviction-

relief proceeding, relying on the three-year statute of limitations in Iowa

Code section 822.3. The State’s motion urged that the limitations period

for challenging Sahinovic’s convictions had commenced on July 5, 2011,

and expired three years later in 2014.       Sahinovic resisted the motion,

arguing that his April 27, 2015 resentencing restarted the clock for statute

of limitations purposes.

       The district court agreed with the State and dismissed the petition.

It reasoned that Sahinovic’s April 27, 2015 resentencing “does not open

the door for him to challenge events occurring on or before July 5, 2011

and; therefore, his Petition is time-barred.”

       Sahinovic appealed. We transferred the case to the court of appeals,

which affirmed the district court. Sahinovic applied for further review, and

we granted his application.

       II. Standard of Review.

       “We review issues of statutory interpretation for correction of errors

at law.” State v. Nall, 894 N.W.2d 514, 517 (Iowa 2017) (quoting Rhoades

v. State, 848 N.W.2d 22, 26 (Iowa 2014)).

       III. Legal Analysis.

       This case requires us to parse the meaning of the third sentence of

Iowa Code section 822.3, which establishes a general rule that

postconviction-relief petitions “must be filed within three years from the

date the conviction or decision is final or, in the event of an appeal, from

the date the writ of procedendo is issued.” Iowa Code § 822.3 (2016). No

one disputes that Sahinovic’s convictions for second-degree robbery and
Sahinovic v. State, #83/18–1911        5                  3/5/2020 4:15:56 PM

forgery originally became final on July 5, 2011. The question is whether

the resentencing of Sahinovic in 2015, which did not affect his underlying

convictions, started the clock running over again.

        This statute of limitations was added by the general assembly in

1984.    See 1984 Iowa Acts ch. 1193, § 1 (codified then at Iowa Code

§ 663A.3 (1985) and now at § 822.3); Brewer v. Iowa Dist. Ct., 395 N.W.2d
841, 842 (Iowa 1986). Prior to that time, there was no deadline for filing

postconviction-relief petitions.

        “In interpreting a statute, we first consider the plain meaning of the

relevant language, read in the context of the entire statute, to determine

whether there is ambiguity.” State v. Doe, 903 N.W.2d 347, 351 (Iowa

2017). The State reads “the date the conviction or decision is final” to refer

to the date when the determination being challenged became final. That

happened in 2011, and those convictions have never ceased to be final.

Thus, in the State’s view, and that of the district court and court of

appeals, the statute of limitations for Sahinovic to challenge his guilty plea

ran out in 2014.

        Sahinovic counters that a defendant’s convictions and sentences are

one package and that it is not possible to appeal a conviction until a

sentence has been pronounced. That is true, but the statute uses the

disjunctive phrase “conviction or decision,” rather than a conjunctive

phrase like “conviction and sentence.” This suggests that our focus should

be on the finality of the specific determination (or “decision”) being

challenged, not the entire package.

        Additionally, chapter 822 draws a clear distinction between

conviction and sentence. See Iowa Code § 822.2 (using both terms); id.

§ 822.3 (same); id. § 822.4 (same); id. § 822.7 (same). “When the same

term appears multiple times in the same statute, it should have the same
Sahinovic v. State, #83/18–1911             6                       3/5/2020 4:15:56 PM

meaning each time.” State v. Paye, 865 N.W.2d 1, 7 (Iowa 2015). Had the

legislature wanted the term “conviction” in Iowa Code section 822.3 to

mean both “conviction” and “sentence,” it would have said both

“conviction” and “sentence,” consistent with the approach it followed

elsewhere in Iowa Code chapter 822. It is true that the third sentence of

section 822.3 does not contain the word “sentence” at all, see Iowa Code

§ 822.3, and that we allow postconviction-relief applications to challenge

sentencing, see id. § 822.2(1)(a)–(c), but the term “decision” can logically

include a sentence. 2

       Moreover, Sahinovic’s position could lead to odd results. See id.

§ 4.4(3) (setting forth a presumption that “[i]n enacting a statute . . . [a]

just and reasonable result is intended”); id. § 4.6(5) (noting that when a

statute is ambiguous, we should consider “[t]he consequences of a

particular construction”).

       Our criminal justice system treats sentencing and convictions

differently. Illegal sentences may be corrected many years after the fact.

Iowa R. Crim. P. 2.24(5)(a) (“The court may correct an illegal sentence at

any time.”). It would be purely fortuitous for such a defendant now to

receive a fresh opportunity to challenge his or her underlying convictions.



       2This becomes particularly clear when one reviews the original 1984 amendment.

It amended the statute (then Iowa Code § 663A.3) to read,
       A proceeding is commenced by filing an application verified by the
       applicant with the clerk of the district court in which the conviction or
       sentence took place. However, if the applicant is seeking relief under
       section 663A.2, subsection 6, the application shall be filed with the clerk
       of the court of the county in which the applicant is being confined. An
       application must be filed within three years from the date the conviction
       or decision is final or, in the event of an appeal, from the date the writ of
       procedendo is issued.
1984 Iowa Acts ch. 1193, § 1. Note that the phrase “conviction or sentence” is only one
sentence away from the phrase “conviction or decision.”
Sahinovic v. State, #83/18–1911       7                    3/5/2020 4:15:56 PM

       Allowing convictions to be reopened for no other reason than the fact

that the same defendant went through a resentencing would undermine

the state’s “legitimate interest in preventing the litigation of stale claims.”

Davis v. State, 443 N.W.2d 707, 710 (Iowa 1989) (upholding the

constitutionality of the three-year statute). As we said in Davis,

              One of the goals of our criminal justice system is to
       afford both the accused and the state fair and prompt trials,
       appeals and further proceedings to correct error. A legitimate
       concern is that the process also end within reasonable time
       limits.

Id.

       Other jurisdictions have similarly held that a resentencing does not

bring about a new limitations period for attacking a conviction. See Vallez

v. Hartley, 305 F. App’x 505, 508 (10th Cir. 2008) (“We are aware of no

authority suggesting that resentencing can restart the limitations period

when the prisoner seeks to bring only claims challenging his original

conviction, as Mr. Vallez attempts to do here.”); Bradley v. Turner,

No. 3:12–CV–1504, 2013 WL 1345667, at *17 (N.D. Ohio Feb. 11, 2013)

(“Ohio courts . . . have determined that ‘the time limit for a postconviction

relief petition runs from the original appeal of the conviction, and that a
resentencing hearing does not restart the clock for postconviction relief

purpose as to any claims attacking the underlying conviction.’ ” (quoting

State v. Piesciuk, No. CA2009-10-251, 2010 WL 2653385, at *2 (Ohio Ct.

App. July 6, 2010))); People v. Metcalf, 979 P.2d 581, 583 (Colo. App. 1999)

(“If we were to accept defendant’s position, any time a court modified a

sentence . . . it would result in a new three-year window for the filing of

collateral attacks on convictions under Crim. P. 35(c).          We find no

indication in the statutes or the rules that such a result was ever

intended.”).
Sahinovic v. State, #83/18–1911         8                        3/5/2020 4:15:56 PM

       Sahinovic relies on our decision in Daughenbaugh v. State, 805
N.W.2d 591 (Iowa 2011). In Daughenbaugh, the defendant, a pharmacist,

pled guilty to four charges relating to the handling of prescription drugs.

Id. at 591–92. He received a deferred judgment. Id. at 592. Thereafter,

he was notified he could no longer participate in Medicare, Medicaid, or

other federal healthcare programs.          Id.    This rendered him “virtually

unemployable as a pharmacist.” Id. At this point, the defendant filed an

application for postconviction relief alleging ineffective assistance of

counsel and challenging his guilty pleas. Id. The district court denied the

application on the merits, and the defendant appealed. Id. at 593.

       Not reaching the merits, we held instead that the defendant could

not bring an application for postconviction relief. Id. at 598–99. Iowa Code

section 822.2 authorizes the filing of an application by a person “who has

been convicted of, or sentenced for, a public offense.”                   Iowa Code

§ 822.2(1).     However, we concluded that “convicted” as used in

section 822.2     should    be    interpreted     in   its   “strict   legal   sense.”

Daughenbaugh, 805 N.W.2d at 598. The deferred judgment meant that no

judgment of conviction had been entered, and therefore the defendant was

not eligible for postconviction relief. Id. at 598–99.

       We find Sahinovic’s reliance on Daughenbaugh unavailing because

nothing we say here is inconsistent with Daughenbaugh. “Conviction” as

used in Iowa Code chapter 822 means a conviction that has become final

because a judgment was entered on it.                  That is what we said in

Daughenbaugh and what we say today.                We note that section 822.3

requires the action to be filed “within three years from the date the

conviction . . . is final.” Iowa Code § 822.3. This word choice implies,

necessarily, that the term “conviction” refers to the kind of conviction that

is final. Here the conviction became final in 2011, and that finality was
Sahinovic v. State, #83/18–1911              9                      3/5/2020 4:15:56 PM

never disturbed simply because Sahinovic filed a motion to correct an

illegal sentence in 2014, and in response thereto, the district court

amended his sentence in 2015. 3

       IV. Conclusion.

       For the foregoing reasons, we affirm the judgment of the district

court and the decision of the court of appeals.

       AFFIRMED.

       All justices concur except Wiggins and Oxley, JJ., who take no part.




       3To   be clear, it would be a different situation if a resentencing had been ordered
as part of a direct appeal. In that event, we believe both the conviction and the sentence
do not become final for Iowa Code section 822.3 purposes until the defendant is
resentenced. However, where the defendant files either an application for postconviction
relief resulting only in a resentencing or a motion to correct an illegal sentence resulting
in a resentencing, the conviction has never ceased to be final and the section 822.3 clock
does not restart.